Motion for reargument granted and, upon reargument, order entered February 7, 1997 and unpublished decision filed February 7, 1997 are vacated and said order and decision are to provide as follows: Order unanimously affirmed without costs.
Memorandum: In the exercise of our discretion, we convert petitioner’s motion for leave to appeal to the Court of Appeals to a motion for reargument and grant the motion. Upon reargument, we vacate our prior order and decision and affirm the order of Supreme Court (see, Matter of Professional, Clerical, Tech. Empls. Assn. [Buffalo Bd. of Educ.], 90 NY2d 364). Present—Denman, P. J., Green, Pine, Callahan and Boehm, JJ.